Exhibit 10.14

WABCO Expats Inc.

June 28, 2007

Mr. Kevin Tarrant

C/O American Standard Inc.

One Centennial Avenue

Piscataway, NJ 08855

Dear Kevin:

This is to confirm your international assignment to Belgium as Sr. Vice
President, Human Resources, WABCO, reporting to Jacques Esculier. In this
capacity, you will be an employee of WABCO Expats Inc. (WSW) and will be
assigned to American Standard Europe BVBA. Your assignment will begin on
July 25, 2007 and is subject to the necessary work permit and entry visa being
obtainable.

You will be located in Brussels, Belgium.

Effective with the date of your transfer to Belgium, your compensation from WSW
will include a base salary of $325,000 USD. We will review your salary from time
to time and you may receive adjustments in accordance with salary administration
practices in the U.S. This is contingent upon final approval by the Management
Development and Compensation Committee (MDC) of American Standard’s Board of
Directors.

INTERNATIONAL ASSIGNMENT

Enclosed with this letter you will find a copy of the U.S. international
assignment policy elements, the tax equalization policy, a glossary of terms and
a balance sheet providing you with assignment related allowances. Except to the
extent otherwise provided in this letter, all provisions of these policies shall
apply to your assignment. The policies are, however, subject to change at
management’s discretion.

As agreed you will not be subject to the car norm. The housing norm will be
waived while your spouse remains in your U.S. home and you can provide proof of
housing costs.

We have arranged with a tax provider for the preparation and filing of your
income tax returns in the U.S. and Belgium during your assignment. A
representative from the tax provider will contact you shortly to provide you
with a tax orientation.

EMPLOYEE BENEFITS

As an employee of Wabco Expats Inc., effective August 1, 2007, you will be a
participant in WABCO’s U.S. benefit plans for salaried employees as they are
made available from time to time, subject to plan eligibility rules. Plan
details are included in the summary plan descriptions and other material that
you will receive. These currently consist of: medical, dental, vision, group
term life insurance and a 401(k) plan and, should you choose to participate in
them, long term disability insurance, flexible spending accounts (medical and
dependent care), and supplemental life plans.

 

1



--------------------------------------------------------------------------------

The company also makes certain voluntary benefit programs available through a
third party provider. For the period between July 25, 2007 and August 1, 2007
you will participate in American Standard’s U.S. benefit plans.

During your assignment, if applicable, WSW will make employer contributions to
U.S. Social Security. Employee contributions will be limited to what you would
have paid on your base salary, bonuses, stock options, and mobility and other
premiums in the U.S.

As an employee of WABCO Expats Inc., you will be subject to the personnel
procedures and policies of WABCO Holdings Inc. except as otherwise modified
herein, WSW reserves the right to change the terms and conditions of your
assignment at any time. WSW maintains an employment-at-will policy, which means
that you or WSW can terminate your employment with or without cause, at any time
and for any reason. There is nothing in this letter that is intended to
constitute a contract of employment for a guaranteed period of time. If any term
or provision of this letter or the referenced policies and procedures is held to
be invalid or unenforceable in any jurisdiction, that term or provision shall be
ineffective to the extent of its invalidity or unenforceability; the remaining
terms and provisions shall continue in full force and effect. This letter shall
be governed by and interpreted and enforced in accordance with the laws of the
State of New Jersey, without regard to its conflict of laws provisions and
jurisdiction is subject to the federal courts in the State of New Jersey.

Should you require further information or clarification on any of the above,
please contact me. Otherwise, please sign, the enclosed duplicate copy and
return it to my attention, Your signature on this letter indicates that you have
read and agreed to the terms and conditions of this letter, as well as the
international assignment policy and the tax equalization policy as defined in
the attached documents.

 

    Very truly yours,     WABCO Expats Inc.     LOGO [g11286ex10_14sig207.jpg]  
 

Arielle VanderPerren

Vice President, Wabco Expats Inc.

LOGO [g11286ex1014sig2.jpg]

   

7-1-07

Kevin Tarrant     Date Enclosures    

 

2